DETAILED ACTION
This action is in reply to papers filed 3/14/2021.  Claims 1-20 are pending with claims 1-9 and 19-20 examined herein.
Notice of Pre-AIA  or AIA  Status
 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/14/2021 has been entered.
 

Examiner’s Note
All paragraph numbers throughout this office action, unless otherwise noted, are from the US PGPub of this application US20190358277A1, Published 11/28/2019.




          Withdrawn Rejection(s)
Applicant’s arguments, see Applicant’s Arguments/Remarks, filed 3/14/2021, with respect to the 35 U.S.C §102(a) (1) rejection of claims 1, 9 and 19 as being anticipated by Oh et al. (Cancer Res 2015 August; 75(15 Suppl): Abstract 298) have been fully considered and are found persuasive. The 102 (a)(1) rejection of claims 1, 9 and 19 is withdrawn. The rejection is withdrawn in view of amendments to claim 1 which now require the administration of anticancer agents or immune checkpoint inhibitors to the individual. This limitation is not taught by Oh et al. 
Applicant’s arguments, see Applicant’s Arguments/Remarks, filed 3/14/2021, with respect to the 35 U.S.C §103 (a) rejection of claims 2-8 as being unpatentable over Oh et al. (Cancer Res 2015 August; 75(15 Suppl): Abstract 298) as applied to claims 1, 9 and 19 above, and further in view of Yun et al. (PgPub 20080132449A1, Published 6/5/2008), Bosch et al. (PgPub US20150202291A1, Published 7/23/2015) and Ma et al. (Int J Mol Sci. 2014 Mar 12; 15(3):4393-414.) has been fully considered and are found persuasive. The 103 (a) rejection of claims 2-8 is withdrawn. The rejection is withdrawn in view of amendments to claim 1. 
Applicant’s arguments, see Applicant’s Arguments/Remarks, filed 3/14/2021, with respect to the 35 U.S.C §103 (a) rejection of claims 20 as being unpatentable over Oh et al. (Cancer Res 2015 August; 75(15 Suppl): Abstract 298) as applied to claims 1, 9 and 19 above, and further in view of Ganesh et al. (Molecular Therapy Volume 13, Supplement 1, May 2006, #435) has been fully considered and are found persuasive. The 103 (a) rejection of claims 20 is withdrawn. The rejection is withdrawn in view of amendments to claim 1. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Prior Art Rejection 1
Claim(s) 1, 5-7, 9 and 20 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Aiyar et al. (WO2015153417A1, Published 10/8/2015).
Aiyar et al. is drawn to exogenous TAP inhibitor armed oncolytic viruses that replicate selectively in cancer cells, evade CD8+ cytolytic T-cells, and induce the immune system to recognize tumor cells (Pg. 1, para. 1). Regarding claim 1, claim 5 and claim 20, Aiyar teaches administering to an individual having a glioblastoma (as in claim 7) (Pg. 6, para. 19) a recombinant oncolytic adenovirus (Pg. 8, para. 32) comprising a gene encoding Interleukin-12  (IL-12) (Pg. 10, para. 37), a gene encoding the matrix degrading enzyme relaxin (Pg. 11, para. 40) and a gene encoding an immune checkpoint inhibitor (Pg. 10, para. 37; Abstract). Examiner notes that the teachings of Aiyar embrace the inclusion of more than one immunostimulatory polypeptides (i.e. IL-12 and immune checkpoint inhibitor) in the armed oncolytic adenovirus because Aiyar at Pg. 29, para. 101 teaches “… An exogenous TAP inhibitor armed oncolytic virus of the invention may comprise one or more additional genes, for example from 1, 2, 3, 4, and/or 5 additional genes. The additional gene(s) may be further copies of the heterologous polypeptide encoding gene(s). The additional gene(s) may encode, for example one or more different prodrug converting gene, one or more different fusiogenic gene and/or one or more different immunomodulatory gene and/or one or more matrix modifying enzymes.” Examiner’s emphasis.  Continuing, and with regards to claim 6, Aiyar teaches the immune checkpoint inhibitor is a programmed cell death-1 (PD-1) immune checkpoint inhibitor (Pg. 10, para. 37).    
With respect to the preamble of claim 1 which is drawn to, inter alia, enhancing the therapeutic efficacy of the immune checkpoint inhibitor and claim 9, which is drawn to, inter alia, wherein the administration of the recombinant oncolytic adenovirus in combination with the immune checkpoint inhibitor enhances the anti-tumor immunity, Examiner interprets these identical to the method taught by Aiyar. That is, both instant claim 1 and Aiyar teach administration of a recombinant oncolytic adenovirus comprising a gene encoding Interleukin 12 (IL-12), a gene encoding relaxin and an immune checkpoint inhibitor. While it is acknowledged that Aiyar et al. teaches their immune checkpoint inhibitor is provided as a gene and comprised within the adenovirus vector, this embodiment is not prohibited by the claims. In fact, as interpreted by the Examiner, claim 5 embraces such a situation. 
Nevertheless, per MPEP 2112 “The express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103."The inherent teaching of a prior art reference, a question of fact, arises both in the context of anticipation and obviousness." In re Napier, 55 F.3d 610, 613, 34 USPQ2d 1782, 1784 (Fed. Cir. 1995) (affirmed a 35 U.S.C. 103 rejection based in part on inherent disclosure in one of the references). See also In re Grasselli, 713 F.2d 731, 739, 218 USPQ 769, 775 (Fed. Cir. 1983).”
Continuing, MPEP 2112 (I) adds that “[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. 
MPEP 2112 (II) further notes that “There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003) (rejecting the contention that inherent anticipation requires recognition by a person of ordinary skill in the art before the critical date and allowing expert testimony with respect to post-critical date clinical trials to show inherency).”
A major tenet of science is that the same method will provide the same result. In this regard, absent evidence to the contrary, the properties resulting from the administration of a recombinant oncolytic adenovirus comprising a gene encoding Interleukin 12 (IL-12), a gene encoding relaxing and an immune checkpoint inhibitor to an individual are found in Aiyar because Aiyar teaches the same method. 
Accordingly, Aiyar anticipates, on in the alternative, renders the claimed invention obvious.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Prior Art Rejection 2
Claims 2-4 and 19 rejected under 35 U.S.C. 103 as being unpatentable over Aiyar et al. (WO2015153417A1, Published 10/8/2015)  as applied to claims 1, 5- 7, 9 and 20 above, and further in view of Yun et al. (US20080132449A1, Published 6/5/2008).
The teachings of Aiyar et al. are relied upon as detailed above. However, Aiyar et al. fails to teach wherein the recombinant oncolytic adenovirus has one or more deletion regions selected from the group consisting of an E1 region and an E3 region (as in claim 2),wherein the gene encoding IL-12 is inserted into the E3 region of the recombinant adenovirus (as in claim 3), wherein the gene encoding decorin or relaxin is inserted into the E1 or E3 region of the recombinant oncolytic adenovirus (as in claim 4) and wherein the oncolytic adenovirus
comprises a gene encoding Interleukin 12 (IL-12) and a gene encoding decorin (as in claim 19).
Before the effective filing date of the claimed invention, Yun et al. taught that while tumor-specific oncolytic adenovirus can exhibit considerable therapeutic efficacy, subsequent reporting shows that physical barriers such as connective tissue and extracellular matrix (ECM) between tumor cells is likely to inhibit viral spread and then to highly decrease the anti-tumor effect of adenoviruses (Pg. 1, para. 3). Towards this end, Yun teaches a recombinant adenovirus, which comprises a decorin-encoding nucleotide sequence; wherein a decorin (as in claim 1 (in the alternative), as in claim 4 (in the alternative) and as in claim 19 (in-part)) protein expressed enhances a penetration potency of the recombinant adenovirus into a tumor tissue and apoptosis of a tumor cell infected with the recombinant adenovirus (Pg. 5, para. 62). Yun adds that a variety of therapeutic genes useful in treating various diseases may be carried in the gene delivery system of this invention, including IL-12 (as further in claim 19) (Pg. 3, para. 34). Continuing, Yun teaches the decorin-encoding nucleotide sequence is inserted into either the deleted E1 region or the deleted E3 region (as in claim 2 and as in claim 4) and that the nucleotide sequence of interest (e.g. ‘IL-12’; Pg. 3, para. 26) to be delivered is inserted into the deleted E1 region (as in claim 3) (Pg. 4, para. 42). It is also noted that Yun teaches of adenoviral 
The combination of prior art cited above in all rejections under 35 U.S.C.103 satisfies the factual inquiries as set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966). Once this has been accomplished the holdings in KSR can be applied (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 389, 82 USPQ2d 1385 (2007): "Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) "Obvious to try" - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention." 
In the present situation, rationale B is applicable.  At the time of invention, it would have been prima facie obvious to an artisan of ordinary skill to combine the teachings of Aiyar et al., wherein Aiyar teaches administering a recombinant adenovirus comprising a inter alia, a gene encoding the matrix degrading enzyme decorin with a reasonable expectation of success. 
That is, one of ordinary skill in the art would have found it prima facie obvious to substitute the relaxin of Aiyar for the decorin of Yun because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. M.P.E.P. §2144.07 states "When substituting equivalents known in the prior art for the same purpose, an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297,213 USPQ 532 (CCPA 1982). M.P.E.P. §2144.06. Nevertheless, an artisan would be motivated to substitute the ECM degrading relaxin for the ECM degrading decorin in order to determine the ability of decorin in degrading the extracellular matrix (ECM) between tumor cells and consequently, enhancing the anti-tumor effect of the oncolytic adenovirus. 
Thus, the teachings of the cited prior art in the obviousness rejection above provide the requisite teachings and motivations with a clear, reasonable expectation. The cited prior art meets the criteria set forth in both Graham and KSR. 
Therefore, the claimed invention, as a whole, was clearly prima facie obvious.


Prior Art Rejection 3
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Aiyar et al. (WO2015153417A1, Published 10/8/2015) as applied to claims 1, 5- 7, 9 and 20 above, and further in view of Sampson et al. (Journal of Clinical Oncology 2015 33:15_suppl, 3010-3010).
The teachings of Aiyar et al. are relied upon as detailed above. However, while Aiyar teaches the cancer is a glioblastoma, Aiyar et al. fails to teach the cancer is a recurrent cancer (as in claim 8).
Before the effective filing date of the claimed invention, Sampson et al. taught glioblastoma (GBM) has a grim prognosis despite current first-line therapies. Immune checkpoint inhibitors have shown antitumor activity in both solid tumors and preclinical glioma models. Towards this end, Sampson teaches their study evaluated the safety/tolerability of the checkpoint inhibitors nivolumab (NIVO) and ipilimumab (IPI) in patients (pts) with a first recurrence of GBM (as in claim 8
When taken with the teachings of Aiyar et al., wherein Aiyar teaches administering to an individual having a glioblastoma, a recombinant adenovirus comprising a gene encoding IL-12, a gene encoding relaxin and a gene encoding an immune checkpoint inhibitor, one of ordinary skill would have found prima obvious to administer the recombinant adenovirus of Aiyar to an individual having a recurrent glioblastoma, as taught in Sampson et al., with a reasonable expectation of success. 
The skilled artisan would have had a reasonable expectation of success in treating the individual having a recurrent glioblastoma using the recombinant adenovirus of Aiyar because Sampson teaches, when compared to historical controls, patients administered a checkpoint inhibitor survived for a longer period of time. The skilled artisan would have found it prima facie obvious to use the adenovirus of Aiyar because Aiyar teaches the inclusion of the matrix degrading relaxin enhances the anti-tumor effects of their adenovirus. 
Therefore, the claimed invention, as a whole, was clearly prima facie obvious.

Authorization to Initiate Electronic Communications 
The examiner may not initiate communications via electronic mail unless and until applicants authorize such communications in writing within the official record of the patent application. See M.P.E.P. § 502.03, part II. Applicants may wish to consider supplying such written authorization in response to this Office action, as negotiations toward allowability are more easily conducted via e-mail than by facsimile transmission (the PTO's default electronic-communication method). A sample authorization is available at § 502.03, part II.

			       Conclusion
No claim is allowed.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on (571) 272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TITILAYO MOLOYE/             Primary Examiner, Art Unit 1632